        Case 1:18-cv-00865-JDP Document 35 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     PHILLIP JOHN WATSON,                           Case No. 1:18-cv-00865-JDP
12                        Plaintiff,                  ORDER DISCHARGING ORDER TO SHOW
                                                      CAUSE
13                        v.

14     COMMISSIONER OF SOCIAL                         ECF No. 33
       SECURITY,
15                                                    ORDER GRANTING MOTION FOR
                          Defendant.                  ATTORNEY FEES
16
                                                      ECF No. 32
17

18          For good cause shown, ECF No. 34, the court’s order to show cause, ECF No. 33 is

19   hereby discharged.

20          Plaintiff moves for attorney fees, ECF No. 32. This motion is unopposed. Plaintiff is the
21   prevailing party, is eligible to receive attorney fees, and has made a reasonable fee request in the
22   amount of $9,505.60. See 28 U.S.C. § 2412(d)(1). Further, the government has made no
23   showing that its position was substantially justified or that special circumstances apply. See id.
24   Thus, plaintiff’s motion, ECF No. 32, is granted.
25          Unless otherwise prohibited by law, the government shall cause the payment of fees and
26   other expenses to be made directly to counsel, under the assignment executed by plaintiff. Any
27   payments made shall be delivered to plaintiff’s counsel, Jacqueline A. Forslund.
28
                                                         1
       Case 1:18-cv-00865-JDP Document 35 Filed 05/11/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 7, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
